Exhibit 32.1 Certification of Principal Executive Officer Pursuant to U.S.C. Section1350 As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Digital Turbine, Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form 10-K for the period ending March31, 2015 of the Company (the “Form 10-K”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June15, 2015 By: /s/William Stone William Stone Chief Executive Officer (Principal Executive Officer)
